Citation Nr: 1138666	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-39 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for a chronic headache disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981, with two years of unverified inactive service.

This matter is before the Board of Veterans' Appeals (Board) from April and November 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for diabetes and headaches, respectively.

The Veteran requested a Board hearing with respect to the diabetes claim on his December 2007 Form 9, but later withdrew this request in September 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In April 2007, the RO denied service connection for headaches.  In November 2007, the Veteran stated that he did not have headaches prior to entering the service; that symptoms of benzene exposure include headaches; that he was treated for headaches during service; and that his headaches were misdiagnosed as food poisoning.  The Board construes this correspondence as a timely NOD with the April 2007 rating decision denying service connection for headaches.  Thus, the April 2007 rating decision remains pending, and the RO is required to send the Veteran a statement of the case (SOC) in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where a notice of disagreement has been submitted, the veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran is also seeking entitlement to service connection for diabetes.  He contends that he developed this disability as a result of exposure to jet fuel, gasoline, JP4, JP5, and benzene during service.  Service personnel records reflect that the Veteran's military occupational specialty was that of a bulk fuel man.  The Board concedes the Veteran's exposure to chemicals, gasoline, and jet fuel while working as a bulk fuel man during active service. 

VA treatment records establish that the Veteran was diagnosed with diabetes in 2003.  The Veteran has submitted medical articles stating that exposure to low levels of dioxins can cause various symptoms, which he was treated for during service, and can lead to adverse health outcomes such as diabetes.  

In an August 2007 VA diabetes examination report, the examiner reviewed the claims file, including the literature concerning the health effects of benzene exposure that was provided by the Veteran, which he described as "an excellent review."  The examiner conceded the Veteran's exposure to jet fuel containing benzene and diagnosed "adult onset type 2 diabetes mellitus, unrelated to Benzene exposure during active military service" but provided no rationale for this opinion.

In a July 2008 letter, Dr. SK opined that the Veteran's diabetes "is at least as likely as if not" to have been caused by chemical exposure in the form of high levels of dioxin as opposed to benzene.  He noted that the Veteran's in-service complaints for abdominal pain, diarrhea, frequent urination, burning and watery eyes, headaches, and blurred vision can be attributed to low levels of dioxin exposure.  He attached a medical fact sheet to the letter and explained that "multiple studies" have shown a causal relationship between dioxin exposure and adult-onset Type 2 diabetes.

Because there is conflicting medical evidence regarding whether the Veteran's diabetes is related to service, a new VA examination should be provided to address this issue.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate expert/specialist to determine the nature and etiology of the Veteran's diabetes mellitus, type II.  The claims folder, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report. 

The examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's diabetes had its clinical onset in service or is otherwise related to the Veteran's service, to include his conceded in-service exposure to jet fuel, gasoline, JP4, JP5, and benzene.  In answering this question, the examiner should address the August 2007 VA opinion, the July 2008 private opinion, and the associated internet research provided by the Veteran.  Complete rationale should be given for all opinions expressed. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2. Furnish the Veteran an SOC in accordance with 38 C.F.R. § 19.29 pertaining to the issue of entitlement to service connection for a chronic headache disability. This issue should be certified to the Board for appellate review if, and only if, a timely substantive appeal is received.  

3. Thereafter, readjudicate the claim for service connection for diabetes mellitus, type II.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

